Exhibit 10.2

TERM LOAN RIDER

THIS TERM LOAN RIDER ("Rider") dated June 29, 2015, is made a part of and
incorporated into that certain Loan and Security Agreement between ALOSTAR BANK
OF COMMERCE, a state banking institution organized under the laws of the State
of Alabama (together with successors and assigns, "Lender"), BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), dated
August 23, 2012 (together with all schedules, Riders and exhibits annexed
thereto and all amendments, restatements, supplements or other modifications
with respect thereto, the "Loan Agreement").

1.Definitions.  Capitalized terms contained in this Rider, unless otherwise
defined herein, shall have the meanings attributable to such terms under the
Loan Agreement.

2.Term Loan.  Subject to the terms and conditions of the Loan Agreement and this
Rider, Lender agrees to make a term loan to the Borrowers in the principal
amount of FIVE MILLION AND 00/100 DOLLARS ($5,000,000) (the "Term Loan"), which
shall be evidenced by a promissory note to be executed and delivered by the
Borrowers in favor of Lender in the form of Exhibit A attached hereto (as at any
time amended, renewed or extended, the “Term Note”).  The Term Loan shall be
funded by Lender on June 30, 2015.  The proceeds of the Term Loan shall be used
by the Borrowers solely for the purchase of machinery and equipment and for
general working capital purposes.  The Borrowers shall not be entitled to
reborrow any amounts repaid with respect to the Term Loan.

3.Interest.  The principal balance of the Term Loan outstanding from time to
time shall bear interest from the date such principal amount is advanced until
paid (whether at stated maturity, on acceleration, or otherwise) at a variable
rate per annum equal to the sum of 3.50% plus the Applicable Variable Rate in
effect from time to time.  The Applicable Variable Rate shall be determined
daily on each Business Day and shall be increased or decreased, as applicable,
automatically as of the opening of business on the date of each such
determination.  All interest chargeable with respect to the Term Loan shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  At any time that an Event of Default exists, the principal amount of the
Term Loan outstanding shall bear interest at a rate equal to the interest rate
that otherwise would be in effect at such time hereunder in the absence of such
Event of Default plus the default margin set forth in Item 8(d) of the Terms
Schedule.  The rate of interest in effect hereunder, expressed in simple
interest terms as of the date hereof, is 3.68660%.

4.Payments.  Payments with respect to the Term Loan shall be made in Dollars and
in immediately available funds, without any offset or counterclaim, as follows:

(a)The principal amount of the Term Loan shall be paid in consecutive monthly
installments equal to $59,523.81 per month and shall be due and payable on the
first day of each month, commencing August 1, 2015; provided,  however, that the
Term Loan, if not sooner paid, shall be due and payable in full on the earlier
to occur of (x) August 31, 2016 and (y) Commitment Termination Date.

(b)Interest accrued on the principal balance of the Term Loan shall be due and
payable (x) on the first day of each month, computed through the last day of the
preceding month, and (y) on the Commitment Termination Date.

5.Prepayments.  The Borrowers may, at their option, prepay any portion of the
Term Loan in whole at any time or in part from time to time, in an amount not
less than $50,000 or any greater integral multiple of $50,000, by paying the
principal amount to be prepaid together with interest accrued thereon to the
date of prepayment.  The Borrowers shall prepay the Term Loan concurrently with,
and by an amount equal to, (i) the net proceeds received in connection with any
Permitted Asset Disposition of any Collateral consisting of Equipment; provided,
however, that no such prepayment shall be required unless and until the
aggregate net book value of the Collateral sold is greater than or equal to
$1,000,000, (ii) proceeds of insurance or condemnation awards paid in



1

--------------------------------------------------------------------------------

 

respect of any Collateral consisting of Equipment, and (iii) net proceeds
derived from the issuance of Equity Interests by the Borrowers.  All partial
prepayments shall be applied to installments of principal in respect of the Term
Loan in the inverse order of their maturities. The Borrowers shall be obligated
to pay a prepayment premium in respect of the principal amount that the
Borrowers elect, but are not obligated, to pay equal to 1.0% of the principal
amounts prepaid, which prepayment premium shall be due and payable concurrently
with the principal amount so prepaid; provide,  however, that if such prepayment
is made during prior to the last 60 days of the Term no such prepayment premium
shall be due.

6.Collateral.  The prompt payment and performance of the Term Loan shall be
secured by all of the Collateral.

7.Cross-Default.  The Borrowers’ failure duly and punctually to pay the Term
Loan in accordance with the terms of this Rider and the Term Note shall
constitute an Event of Default.

8.Incorporation by Reference.  The terms, covenants and conditions of the Loan
Agreement are incorporated into and made a part of this Rider.  This Rider shall
form a part of the Loan Agreement and, together with the Term Note, shall
constitute a part of the Loan Documents.

9.Miscellaneous.  This Rider may be executed in multiple counterparts, each of
which shall be deemed an original document and all of which taken together shall
constitute one and the same instrument; shall be deemed to have been executed
and made in the State of Georgia and shall be governed in all respects by and
construed in accordance with the internal laws of the State of Georgia; and
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.  The Borrowers hereby waive notice
of Lender's acceptance hereof.

[Remainder of page intentionally left blank]





2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have executed this Term Loan Rider on the
date first written above.

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

ALOSTAR BANK OF COMMERCE

 

 

By:

/s/ Megan E. Enlow

 

 

Name:

Megan E. Enlow

 

 

Title:

Director

 





3

--------------------------------------------------------------------------------

 



EXHIBIT A TO TERM LOAN RIDER

TERM NOTE

______________ ____, 20___

U.S. $______________________             Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), hereby jointly
and severally promise to pay to the order of [Lender] (herein, together with any
subsequent holder hereof, called "Lender"), the principal sum of
_________________________________ AND NO/100 DOLLARS ($_________________), or
such lesser sum as may be advanced by Lender as a Term Loan under the Rider
(defined below), on the date on which such outstanding principal amounts become
due and payable pursuant to Section 4(a) of the Rider in strict accordance with
the terms thereof. Borrowers likewise unconditionally promise to pay to Lender
interest from and after the date hereof on the outstanding principal amount of
the Term Loan at such interest rates, payable at such times and computed in such
manner as are specified in Sections 3 and 4(b) of the Rider and in strict
accordance with the terms thereof.

This Term Note (“Note”) is issued pursuant to, and is the "Term Note" referred
to in, the Term Loan Rider dated June [29], 2015, between Borrowers, the lenders
party thereto from time to time and AloStar Bank of Commerce (in such capacity,
“Lender”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Rider”), which Rider is attached to and
incorporated in that certain Loan and Security Agreement dated August 23, 2012,
between Borrowers and Lender (together with all schedules, riders and exhibits
thereto and all amendments, restatements, modifications or supplements with
respect thereto, the “Loan Agreement”) and Lender is and shall be entitled to
all benefits thereof and of all other Loan Documents executed and delivered in
connection therewith.  All capitalized terms used herein, unless otherwise
defined herein or in the Rider, shall have the meanings ascribed to such terms
under the Loan Agreement.

The entire unpaid principal balance and all accrued interest on this Note shall
be due and payable immediately upon the Commitment Termination Date. All
payments of principal and interest shall be made in Dollars and in immediately
available funds as specified in the Loan Agreement.

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the default rate as and when provided in the
Rider.  If this Note is collected by or through an attorney at law, then
Borrowers shall be obligated to pay, in addition to the principal balance of and
accrued interest on this Note, all costs of collection, including, without
limitation, reasonable attorneys' fees and court costs. 

The principal amount of the Term Loan made by Lender to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
evidenced by this Note and shall continue to be owing by Borrowers until paid in
accordance with the terms of this Note and the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of the Term Loan or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance or detention of the Term Loan exceed the
highest lawful rate permitted under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Lender, such excess
sum shall be returned to Borrower forthwith or credited as a payment of
principal, but shall not be applied to the payment of interest.  It is the
intent hereof that Borrowers not pay or contract to pay, and that Lender not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by Borrowers under applicable law.





4

--------------------------------------------------------------------------------

 

Time is of the essence with respect to this Note.  To the fullest extent
permitted by applicable law, each Borrower, for itself and its legal
representatives, successors and assigns, expressly waives presentment, demand,
protest, notice of dishonor, notice of non-payment, notice of maturity, notice
of protest, presentment for the purpose of accelerating maturity, diligence in
collection, and the benefit of any exemption or insolvency laws.

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against any Borrower, any Guarantor or any other property or indebtedness
due or to become due to any Borrower. Each Borrower agrees that, without
releasing or impairing such Borrower's liability hereunder, Lender may at any
time release, surrender, substitute or exchange any Collateral securing this
Note and may at any time release any party primarily or secondarily liable for
the indebtedness evidenced by this Note.

The rights of Lender and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Georgia.  This Note is
intended to take effect as an instrument under seal under Georgia law.

To the fullest extent permitted by applicable law, each Borrower and, by its
acceptance hereof, Lender, each hereby waives the right to trial by jury in any
action, suit, proceeding or counterclaim of any kind arising out of, related to
or based in any way upon this Note or any of the matters contemplated hereby.

[Remainder of page intentionally left blank]





5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their respective duly authorized officers on the date first above
written.

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

____________________

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 



6

--------------------------------------------------------------------------------